EXHIBIT ML TRANSTREND DTP ENHANCED FUTURESACCESS LLC (A Delaware Limited Liability Company) Financial Statements for the year endedDecember 31, 2008 and for the period April 2, 2007 (commencement of operations) toDecember 31, 2007 and Report ofIndependent Registered Public Accounting Firm [Missing Graphic Reference] ML TRANSTREND DTP ENHANCED FUTURESACCESS LLC (A Delaware Limited Liability Company) TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Statements of Financial Condition as of December 31, 2008 and 2007 2 Statements of Operations for the year ended December 31, 2008 and for the period April 2, 2007 (commencement of operations) to December 31, 2007 3 Statements of Changes in Member’s Capital for the year ended December 31, 2008 and for the period April 2, 2007 (commencement of operations) to December 31, 2007 4 Financial Data Highlights for the year ended December 31, 2008 and for the period April 2, 2007 (commencement of operations) to December 31, 2007 6 Notes to Financial Statements 8 ML TRANSTREND DTP ENHANCED FUTURESACCESS LLC (A Delaware Limited Liability Company) STATEMENTS OF FINANCIAL CONDITION DECEMBER 31, 2 2008 2007 ASSETS: Equity in commodity futures trading accounts: Cash (including restricted cash of $15,307,220 for 2008 and $16,474,936 for 2007) $ 227,695,348 $ 117,567,915 Net unrealized profit on open contracts 6,740,529 3,742,826 Cash 27,291 - Deferred initial offering costs - 12,500 Accrued interest 9,490 420,348 TOTAL ASSETS $ 234,472,658 $ 121,743,589 LIABILITIES AND MEMBERS’ CAPITAL: LIABILITIES: Brokerage commissions payable $ 37,485 $ 45,548 Management fee payable 380,618 89,876 Sponsor fee payable 31,557 3,863 Redemptions payable 2,375,459 4,152,868 Performance fee payable 14,140,228 4,716,569 Initial offering costs payable 50,005 12,500 Other 122,182 66,087 Total liabilities 17,137,534 9,087,311 MEMBERS’ CAPITAL: Members' Interest (131,802,114 Units and 87,680,115 Units outstanding, unlimited Units authorized) 217,335,124 112,656,278 Total members’ capital 217,335,124 112,656,278 TOTAL LIABILITIES AND MEMBERS' CAPITAL $ 234,472,658 $ 121,743,589 NET ASSET VALUE PER UNIT (SEE NOTE 6) See notes to financial statements. 2 ML TRANSTREND DTP ENHANCED FUTURESACCESS LLC (A Delaware Limited Liability Company) STATEMENTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2008 AND FOR THE PERIOD APRIL 2, 2007 (COMMENCEMENT OF OPERATIONS) TO DECEMBER 31, 2007 2008 2007 TRADING PROFIT (LOSS): Realized $ 58,391,558 $ 18,830,414 Change in unrealized 2,997,703 3,742,826 Brokerage commissions (642,724 ) (580,731 ) Total trading profit (loss) 60,746,537 21,992,509 INVESTMENT INCOME: Interest 2,502,184 3,463,933 EXPENSES: Management fee 2,462,288 862,994 Sponsor fee 255,504 9,750 Performance fee 14,415,123 5,282,368 Other 626,258 155,223 Total expenses 17,759,173 6,310,335 NET INVESTMENT LOSS (15,256,989 ) (2,846,402 ) NET INCOME (LOSS) $ 45,489,548 $ 19,146,107 NET INCOME (LOSS) PER UNIT: Weighted average number of Units outstanding Class A* 638,706 39,446 Class C** 7,827,256 610,408 Class D*** 1,758,848 1,149,319 Class I**** 735,189 590,000 Class DS***** 39,395,367 11,953,746 Class DT***** 63,481,706 90,305,640 Net income (loss) per weighted average Unit Class A* $ 0.3033 $ (0.0411 ) Class C** $ 0.2791 $ 0.0961 Class D*** $ 0.2716 $ (0.0447 ) Class I**** $ 0.3109 $ 0.0609 Class DS***** $ 0.4174 $ 0.2973 Class DT***** $ 0.4089 $ 0.1722 *Class A commenced on September 1, 2007. **Class C commenced on July 1, 2007. ***Class D commenced on November 1, 2007. ****Class I commenced on October 1, 2007. *****Class DS was previously known as Class D-SM and commenced on April 2, 2007. *****Class DT was previously known as Class D-TF and commenced on June 1, 2007. See notes to financial statements. 3 ML TRANSTREND DTP ENHANCED FUTURESACCESS LLC (A Delaware Limited Liability Company) STATEMENTS
